UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-2447


HIEDA A. KEELER,

                Plaintiff - Appellant,

          v.

JAMES D. FOX, Police Chief; THOMAS A. SHULL, JR., Officer;
OFFICER DAVID GREEN; JUSTIN BRIGGS, Officer; MICHELLE
RIVERA, Officer; JOHN POLAK, Sargeant; LIEUTENANT SUTTON; M.
JOHNSON, Detective; HOSE H. HERNANDEZ-ZAMORA, Officer; LARRY
MINKOFF, Captain; NEWPORT NEWS SHERIFF DEPARTMENT; GABE
MORGAN, Sheriff; SHERIFF MALE, responded to Riverside;
VIRGINIA BEACH PSYCHIATRIC CENTER; STEPHEN G. CUNNINGHAM,
Dr.; MARK G. CLARKE, Dr.; JUDITH DOCKERY, Attorney; OFFICER
NEIDENGARD; OFFICER JUNEAU; SARGEANT HINES; OFFICER HANKINS;
PAUL COMPTON, Virginia State Police Trooper; TONY PASSARO,
Virginia State Police Trooper; DARRELL HOLLOWELL, Virginia
State Police Trooper; FEMALE EMT, Newport News EMT; MALE
EMT, Newport News EMT; CITY OF NEWPORT NEWS; SHERIFF FEMALE,
responded to Riverside; CHAD DORSK, Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00325-AWA-TEM)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Hieda A. Keeler, Appellant Pro Se.      Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia; Mary August Huffman,
HANCOCK DANIEL JOHNSON & NAGLE, PC, Glen Allen, Virginia; Megan
Paulita Bradshaw, Dante Medardo Filetti, GOODMAN, ALLEN &
FILETTI, PLLC, Norfolk, Virginia; Farnaz Farkish, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Darlene P.
Bradberry, OFFICE OF THE CITY ATTORNEY, Newport News, Virginia;
Joshua James Coe, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Hieda A. Keeler seeks to appeal the district court’s

order permitting the substitution of defense counsel, denying

her motion for appointment of counsel, and various other issues.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                The

issues   Keeler   seeks   to   appeal    are   neither   final   orders   nor

appealable interlocutory or collateral orders.              Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack   of   jurisdiction.     We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    DISMISSED




                                    3